UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/08 (Unaudited) CORPORATE BONDS AND NOTES (78.2%)(a) Principal amount Value Advertising and marketing services (0.4%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $4,050,000 $3,209,625 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 1,255,000 909,875 Automotive (1.9%) Allison Transmission 144A company guaranty 11s, 2015 4,195,000 2,055,550 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (NON) 6,095,000 610 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 6,665,000 3,397,390 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 3,885,000 1,864,800 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 4,215,000 2,191,800 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 6,310,000 3,852,653 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 9,760,000 2,635,200 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 1,695,000 627,150 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 311,000 199,040 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 965,000 414,950 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 4,820,000 2,217,200 UCI Holdco, Inc. sr. unsec. notes FRN 10.319s, 2013 (PIK) 3,458,627 1,106,761 Basic materials (7.4%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 4,875,000 3,900,000 AK Steel Corp. company guaranty 7 3/4s, 2012 6,250,000 4,390,625 Aleris International, Inc. company guaranty 10s, 2016 440,000 46,200 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 5,040,000 302,400 ARCO Chemical Co. debs. 10 1/4s, 2010 1,525,000 1,143,750 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 4,885,000 1,905,150 Century Aluminum Co. company guaranty 7 1/2s, 2014 2,785,000 1,601,375 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.819s, 2013 (Netherlands) 3,270,000 1,962,000 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 1,267,000 1,254,330 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 1,015,000 827,225 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 1,770,000 1,385,025 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 10,095,000 6,965,550 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 5,930,000 4,299,250 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 2,095,000 1,297,796 Georgia-Pacific Corp. debs. 9 1/2s, 2011 4,275,000 3,740,625 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,905,000 5,491,650 Hercules, Inc. company guaranty 6 3/4s, 2029 4,570,000 4,775,650 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 2,460,000 1,279,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 4,140,000 2,732,400 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 1,000 950 International Paper Co. bonds 7.4s, 2014 3,255,000 2,629,732 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 1,353,000 378,840 Metals USA, Inc. sec. notes 11 1/8s, 2015 6,050,000 3,720,750 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 9,330,000 3,615,375 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 3,440,000 2,958,400 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 780,000 663,000 NewPage Corp. company guaranty 10s, 2012 2,910,000 1,571,400 NewPage Holding Corp. sr. notes FRN 10.265s, 2013 (PIK) 1,747,015 611,455 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 4,651,000 2,627,815 Novelis, Inc. company guaranty 7 1/4s, 2015 6,057,000 3,513,060 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 3,140,000 2,712,985 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $410,000 108,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 8,140,000 5,006,100 Stone Container Corp. sr. notes 8 3/8s, 2012 2,405,000 673,400 Tube City IMS Corp. company guaranty 9 3/4s, 2015 3,295,000 1,647,500 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 1,390,000 514,300 Broadcasting (1.8%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 3,870,000 2,360,700 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 810,000 121,500 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 9,527,000 7,740,688 DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 1,410,000 1,202,025 Echostar DBS Corp. company guaranty 7s, 2013 240,000 180,000 Echostar DBS Corp. sr. notes 6 3/8s, 2011 7,990,000 6,791,500 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 5,610,000 1,374,450 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 3,150,000 401,625 Young Broadcasting, Inc. company guaranty 10s, 2011 4,339,000 65,085 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 1,140,000 15,675 Building materials (1.0%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 6,577,000 5,623,335 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014 (STP) 4,195,000 964,850 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 1,995,000 1,516,200 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 790,000 600,400 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 945,000 661,500 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 7,430,000 2,266,150 Cable television (2.2%) Adelphia Communications Corp. zero %, 2011 90,000 2,700 Adelphia Communications Corp. zero %, 2009 5,000 150 Adelphia Communications Corp. zero %, 2009 5,000 150 Adelphia Communications Corp. zero %, 2009 2,918,000 87,540 Adelphia Communications Corp. escrow zero %, 2009 2,471,000 74,130 Adelphia Communications Corp. escrow bonds zero %, 2010 3,231,000 96,930 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,980,000 1,415,700 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 2,810,000 2,304,200 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 187,000 25,245 CCH I, LLC sec. notes 11s, 2015 15,401,000 4,081,265 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 4,325,000 2,194,938 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 9,505,000 4,514,875 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 4,665,000 3,906,938 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 4,000 3,540 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/2s, 2013 1,108,000 908,560 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 2,200,000 1,551,000 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 3,540,000 3,115,200 Capital goods (5.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,693,000 2,302,515 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 860,000 795,500 Baldor Electric Co. company guaranty 8 5/8s, 2017 1,665,000 1,232,100 BBC Holding Corp. sr. notes 8 7/8s, 2014 4,220,000 2,236,600 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 2,685,000 1,986,900 Blount, Inc. sr. sub. notes 8 7/8s, 2012 1,055,000 945,544 Bombardier, Inc. 144A sr. unsec. notes FRN 7.37s, 2013 (Canada) EUR 1,625,000 1,577,677 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $2,755,000 2,548,375 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 4,895,000 2,790,150 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 3,753,000 1,219,725 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 5,765,000 4,381,400 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 5,525,000 4,585,750 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 8,700,000 8,509,400 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 725,000 663,253 Owens-Illinois, Inc. debs. 7 1/2s, 2010 $15,000 14,400 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 6,165,000 4,315,500 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 3,955,000 2,452,100 Sequa Corp. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 1,160,000 510,400 TD Funding Corp. company guaranty 7 3/4s, 2014 4,315,000 3,279,400 Terex Corp. company guaranty 7 3/8s, 2014 6,165,000 4,870,350 Titan International, Inc. company guaranty 8s, 2012 5,145,000 4,013,100 WCA Waste Corp. company guaranty 9 1/4s, 2014 3,545,000 2,836,000 Coal (1.2%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 8,665,000 6,975,325 Peabody Energy Corp. company guaranty 7 3/8s, 2016 8,055,000 6,927,300 Commercial and consumer services (0.4%) Aramark Corp. company guaranty 8 1/2s, 2015 5,585,000 4,635,550 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 6,600,000 5,280,000 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 6,400,000 2,976,000 Consumer staples (3.3%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)(NON) 878,534 13,567 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) 1,920,000 4,800 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,035,000 3,423,800 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 820,000 582,200 Church & Dwight Co., Inc. company guaranty 6s, 2012 2,279,000 2,102,378 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,615,000 3,000,450 Dean Foods Co. company guaranty 7s, 2016 3,405,000 2,647,388 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 6,390,000 5,782,950 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 3,800,000 2,584,000 Jarden Corp. company guaranty 7 1/2s, 2017 4,175,000 2,713,750 OSI Restaurant Partners, Inc. company guaranty 10s, 2015 2,035,000 407,000 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 2,590,000 1,450,400 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 5,684,000 5,186,650 Rite Aid Corp. company guaranty 9 1/2s, 2017 3,860,000 1,138,700 Rite Aid Corp. sec. notes 7 1/2s, 2017 985,000 561,450 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 5,840,000 1,168,000 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 11s (12.5s, 4/2/09), 2013 (STP) (PIK) 3,520,000 950,400 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 2,260,000 1,881,674 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 1,440,000 1,008,000 Energy (0.6%) Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 8,670,000 6,307,425 Energy (oil field) (2.0%) Complete Production Services, Inc. company guaranty 8s, 2016 4,520,000 2,847,600 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 714,000 549,780 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 7,545,000 3,961,125 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 2,350,000 1,568,625 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 2,535,000 1,768,163 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 4,060,000 2,963,800 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 2,810,604 2,897,876 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 3,105,000 2,647,013 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 7,790,000 2,901,775 Entertainment (1.2%) AMC Entertainment, Inc. company guaranty 11s, 2016 2,608,000 1,851,680 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 4,160,000 1,060,800 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 2,720,000 666,400 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 1,885,000 1,545,700 Hertz Corp. company guaranty 8 7/8s, 2014 5,330,000 2,751,613 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 5,200,000 2,938,000 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 1,132,000 520,720 Universal City Florida Holding Co. sr. unsec. notes FRN 7.943s, 2010 3,396,000 1,562,160 Financials (2.3%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 3,615,000 2,114,775 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 4,982,000 2,641,815 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 1,490,000 521,500 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 15,110,000 5,289,543 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 8,572,000 2,785,274 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 2,265,000 792,750 GMAC, LLC sr. unsec. unsub. notes FRN 5.011s, 2014 1,127,000 304,290 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,285,000 706,750 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 915,000 605,044 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 4,505,000 3,784,200 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 1,495,000 1,296,913 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 3,590,000 2,970,725 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 1,980,000 1,011,375 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 2,770,000 848,313 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 505,000 111,100 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 840,000 345,450 Gaming and lottery (2.2%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 3,415,000 1,929,475 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,050,000 630,000 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 12,350,000 2,747,875 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 5,475,000 2,080,500 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,882,000 1,068,035 MGM Mirage, Inc. company guaranty 6s, 2009 7,177,000 5,813,370 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,080 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 550,000 302,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 4,935,000 3,602,550 Station Casinos, Inc. sr. notes 6s, 2012 3,895,000 1,207,450 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 9,675,000 1,402,875 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 5,975,000 4,227,313 Health care (8.9%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 9,635,000 7,732,088 DaVita, Inc. company guaranty 6 5/8s, 2013 4,470,000 3,955,950 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 6,570,000 3,744,900 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 3,780,000 2,721,600 HCA, Inc. sr. sec. notes 9 1/4s, 2016 9,070,000 7,369,375 HCA, Inc. sr. sec. notes 9 1/8s, 2014 10,235,000 8,315,938 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 116,000 99,760 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 2,250,000 1,293,750 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 2,385,000 1,371,375 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 6,020,000 3,596,950 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 400,000 304,000 Omnicare, Inc. company guaranty 6 3/4s, 2013 435,000 363,225 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,215,000 972,000 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 4,952,000 3,590,200 Select Medical Corp. company guaranty 7 5/8s, 2015 7,840,000 4,625,600 Service Corporation International debs. 7 7/8s, 2013 3,897,000 3,585,240 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 795,000 600,225 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,905,000 5,662,100 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 3,875,000 3,216,250 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 4,280,000 2,268,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 2,750,000 1,650,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 7,500,000 5,175,000 Tenet Healthcare Corp. sr. unsec. notes 6 1/2s, 2012 1,370,000 1,000,100 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 6,547,000 4,975,720 US Oncology, Inc. company guaranty 9s, 2012 4,985,000 4,150,013 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 7,124,000 5,699,200 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 8,800,000 8,052,000 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 1,730,000 1,418,600 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 2,310,000 1,807,575 Homebuilding (1.1%) D.R. Horton, Inc. company guaranty 8s, 2009 395,000 387,100 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 2,960,000 2,889,700 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 4,000 3,240 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 2,800,000 2,142,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 4,325,000 2,162,500 Meritage Homes Corp. sr. notes 7s, 2014 760,000 456,000 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 9,170,000 1,604,750 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 2,505,000 2,079,150 Household furniture and appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 2,432,000 1,325,440 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 2,685,000 1,859,363 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 130,000 86,450 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 100,000 72,750 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 6,235,000 4,676,250 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.319s, 2014 3,225,000 1,870,500 Media (1.8%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 2,630,000 1,538,550 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,580,000 3,822,300 Affinity Group, Inc. sr. sub. notes 9s, 2012 4,965,000 3,227,250 Idearc, Inc. company guaranty 8s, 2016 11,540,000 952,050 Liberty Media, LLC sr. notes 5.7s, 2013 1,895,000 1,271,441 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 2,340,000 2,293,200 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 4,980,000 3,585,600 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 5,025,000 1,859,250 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 21,000 2,730 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 72,000 9,360 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 6,501,000 1,722,765 Oil and gas (8.2%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 6,790,000 2,512,300 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 5,055,000 4,018,725 Chesapeake Energy Corp. sr. notes 7s, 2014 1,775,000 1,349,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 9,165,000 3,757,650 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 4,580,000 3,435,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,755,000 2,472,600 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 4,460,000 3,055,100 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,775,000 1,540,150 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 2,265,000 1,562,850 Encore Acquisition Co. sr. sub. notes 6s, 2015 6,129,000 4,045,140 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 217,000 155,155 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 5,575,000 3,902,500 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 1,350,000 945,000 Forest Oil Corp. sr. notes 8s, 2011 4,319,000 3,779,125 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 6,030,000 4,040,100 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 2,335,000 1,669,525 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 2,415,000 1,726,725 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 6,730,000 5,148,450 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 3,335,000 3,089,010 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 4,915,000 3,759,975 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 4,030,000 2,841,150 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,285,000 2,250,225 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 4,925,000 3,176,625 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 875,000 634,375 Plains Exploration & Production Co. company guaranty 7s, 2017 5,520,000 3,698,400 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 3,675,000 2,113,125 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,360,000 877,200 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 3,775,000 2,604,750 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 7.508s, 2014 1,965,000 1,311,899 SandRidge Energy, Inc. company guaranty unsec. unsub. notes 8 5/8s, 2015 (PIK) 5,500,000 3,492,500 SandRidge Energy, Inc. sr. notes 8s, 2018 560,000 358,400 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 7,670,000 4,218,500 Whiting Petroleum Corp. company guaranty 7s, 2014 7,100,000 4,792,500 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 25,000 21,625 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 1,525,000 1,166,625 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,714,932 Publishing (0.8%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 835,000 334,000 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 5,770,000 2,452,250 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 209,797 89,164 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 30,361 12,144 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 3,499,006 1,364,612 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 2,700,000 2,072,250 Dex Media, Inc. disc. notes 9s, 2013 1,085,000 141,050 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 1,020,000 683,400 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 5,105,000 1,263,488 Vertis, Inc. company guaranty sr. notes zero %, 2014 (F)(PIK) 2,904,803 232,384 Regional Bells (1.4%) Cincinnati Bell, Inc. company guaranty 7s, 2015 2,210,000 1,574,625 Citizens Communications Co. notes 9 1/4s, 2011 4,245,000 3,640,088 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 6,305,000 4,098,250 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 5,180,000 4,273,500 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,875,000 1,840,000 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 550,000 467,500 Retail (1.1%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 3,595,000 1,473,950 Autonation, Inc. company guaranty sr. unsec. notes FRN 6.753s, 2013 1,650,000 1,047,750 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,080,000 462,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 4,075,000 1,018,750 Harry & David Holdings, Inc. company guaranty 9s, 2013 3,645,000 1,530,900 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.81s, 2012 1,125,000 450,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 7,115,000 1,565,300 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 (PIK) 6,505,000 2,764,625 United Auto Group, Inc. company guaranty 7 3/4s, 2016 4,915,000 1,793,975 Technology (4.3%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 2,890,000 1,676,200 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 4,000 2,480 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 4,690,000 2,814,000 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 1,160,000 904,800 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 1,695,000 1,375,069 Avago Technologies Finance company guaranty FRN 8.31s, 2013 (Singapore) 18,000 14,985 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 990,000 841,500 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 2,045,000 1,513,300 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 3,885,000 2,039,625 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 1,625,000 1,174,063 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 8,000,000 2,720,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 6,035,000 1,508,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 20,000 4,100 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 1,860,000 1,581,000 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 1,696,000 1,534,880 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 125,000 105,000 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 235,000 183,300 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,710,000 2,100,250 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 3,434,000 1,373,600 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 3,055,000 1,222,000 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 1,675,000 485,750 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 4,925,000 1,600,625 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 2,580,000 748,200 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 7.503s, 2013 (Netherlands) 3,330,000 824,175 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 2,495,000 748,500 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 3,355,000 1,023,275 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 805,000 402,500 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 1,245,000 560,250 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 2,580,000 1,680,519 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,844,000 1,069,520 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 9,433,000 7,310,575 SunGard Data Systems, Inc. 144A sr. unsec. notes 10 5/8s, 2015 2,256,000 1,737,120 Travelport LLC company guaranty 11 7/8s, 2016 1,450,000 348,000 Travelport LLC company guaranty 9 7/8s, 2014 3,800,000 1,330,000 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 2,590,000 1,036,000 Xerox Capital Trust I company guaranty 8s, 2027 3,365,000 2,469,863 Telecommunications (6.3%) American Tower Corp. sr. notes 7 1/2s, 2012 2,635,000 2,463,725 American Tower Corp. 144A sr. notes 7s, 2017 2,450,000 2,107,000 BCM Ireland Finance Ltd. 144A FRN 9.245s, 2016 (Cayman Islands) EUR 1,715,000 1,355,932 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $3,145,000 3,101,756 Centennial Communications Corp. sr. notes 10s, 2013 1,015,000 1,020,075 Centennial Communications Corp. sr. unsec. notes FRN 9.633s, 2013 1,155,000 1,079,925 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 3,100,000 1,596,500 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 3,550,000 2,627,000 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 7,197,000 6,315,368 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 10,665,000 8,532,000 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 2,355,000 1,589,625 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 1/2s, 2013 (Bermuda) 2,120,000 1,812,600 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 5,355,000 2,811,375 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,210,000 583,825 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 8,510,000 6,978,200 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,820,000 2,728,000 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 1,365,000 554,839 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 1,035,000 750,375 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 2,530,000 1,410,475 Sprint Capital Corp. company guaranty 6 7/8s, 2028 8,635,000 4,231,150 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 3,400,000 1,972,000 West Corp. company guaranty 11s, 2016 1,540,000 662,200 West Corp. company guaranty 9 1/2s, 2014 2,805,000 1,486,650 Wind Aquisition Finance SA notes 9 3/4s, 2015 (Netherlands) EUR 2,085,000 2,092,869 Windstream Corp. company guaranty 8 5/8s, 2016 $6,750,000 5,265,000 Windstream Corp. company guaranty 8 1/8s, 2013 5,725,000 4,723,125 Telephone (0.8%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 7,940,000 6,302,375 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 1,965,000 1,375,500 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 1,925,000 1,520,750 Textiles (1.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 6,470,000 4,173,150 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 4,115,000 2,304,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 8,088,000 4,852,800 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 3,590,000 2,548,900 Utilities and power (7.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,840,000 1,269,600 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,863,000 3,370,468 AES Corp. (The) 144A sr. notes 8s, 2020 1,435,000 918,400 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 3,310,000 3,111,400 Cleveland Electric Illuminating Co. (The) 144A sr. notes Ser. D, 7.88s, 2017 10,000 9,821 CMS Energy Corp. sr. notes 8 1/2s, 2011 1,294,000 1,232,939 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,760,000 1,680,154 Colorado Interstate Gas Co. debs. 6.85s, 2037 3,610,000 2,421,888 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,430,000 4,126,800 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 2,130,000 1,666,725 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 2,495,000 2,033,425 Edison Mission Energy sr. unsec. notes 7.2s, 2019 3,925,000 2,865,250 Edison Mission Energy sr. unsec. notes 7s, 2017 2,750,000 2,062,500 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 135,000 85,388 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 1,950,000 1,667,250 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 625,000 475,000 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 4,214,000 3,897,950 Mirant North America, LLC company guaranty 7 3/8s, 2013 6,700,000 5,795,500 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,710,000 2,188,325 NRG Energy, Inc. sr. notes 7 3/8s, 2016 13,820,000 11,228,750 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 4,560,000 4,170,690 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 4,730,000 4,588,100 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 2,275,000 1,785,875 PP&L Electric Utilities Corp. 1st mtge. sr. sec. bond 7 1/8s, 2013 3,625,000 3,792,411 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 1,238,000 1,226,745 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 5,255,000 4,871,238 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 1,680,000 1,565,562 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 2,785,000 2,593,247 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 370,000 322,503 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 1,495,000 1,274,456 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 710,000 508,595 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 5,220,000 4,536,613 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 173,000 161,361 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 2,050,000 1,609,250 Total corporate bonds and notes (cost $1,386,487,017) SENIOR LOANS (10.1%)(a)(c) Principal amount Value Automotive (0.3%) Allison Transmission bank term loan FRN Ser. B, 4.996s, 2014 $3,345,247 $1,992,810 Dana Corp. bank term loan FRN 7.167s, 2015 2,258,954 1,340,312 Basic materials (1.0%) Celanese Corp. bank term loan FRN Ser. B, 5.553s, 2014 1,345,000 1,018,357 Domtar Corp. bank term loan FRN 3.553s, 2014 (Canada) 252,400 189,580 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.299s, 2013 5,817,470 4,463,291 Graphic Packaging Corp. bank term loan FRN Ser. C, 6.778s, 2014 1,074,144 827,985 Huntsman International, LLC bank term loan FRN Ser. B, 3.186s, 2012 4,821,402 3,162,840 NewPage Holding Corp. bank term loan FRN 7s, 2014 1,020,063 748,471 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 3.546s, 2012 1,271,948 1,018,618 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 3.686s, 2014 4,495,000 1,998,028 Cable television (%) Cablevision Systems Corp. bank term loan FRN 4.569s, 2013 403,418 333,940 Capital goods (0.9%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 1,220,295 1,172,355 Allied Waste Industries, Inc. bank term loan FRN 2.609s, 2012 1,707,592 1,640,507 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.562s, 2014 98,694 51,744 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 1,884,469 988,001 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 2,175,000 1,546,425 Sensata Technologies BV bank term loan FRN 5.257s, 2013 (Netherlands) 1,002,964 577,707 Sequa Corp. bank term loan FRN 6.354s, 2014 1,589,439 1,084,792 Transdigm, Inc. bank term loan FRN 5.21s, 2013 630,000 475,650 Wesco Aircraft Hardware Corp. bank term loan FRN 7.19s, 2014 1,180,000 861,400 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 1,590,000 1,219,001 Communication services (0.8%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.316s, 2015 3,913,266 3,705,644 Alltel Communications, Inc. bank term loan FRN Ser. B3, 4.123s, 2015 1,971,354 1,878,946 Charter Communications, Inc. bank term loan FRN 5.06s, 2014 705,779 474,342 Mediacom Communications Corp. bank term loan FRN Ser. C, 2.59s, 2015 3,974,392 2,722,459 Consumer cyclicals (2.4%) CCM Merger, Inc. bank term loan FRN Ser. B, 5.152s, 2012 1,773,242 797,959 Cinemark USA, Inc. bank term loan FRN 3.66s, 2013 834,586 628,324 Citadel Communications bank term loan FRN Ser. B, 4.277s, 2014 1,175,000 423,000 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7.538s, 2014 970,000 436,500 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.2s, 2014 2,399,620 551,913 GateHouse Media, Inc. bank term loan FRN Ser. DD, 9.076s, 2014 895,380 205,938 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 3,489,650 2,669,582 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.9s, 2010 8,970,000 5,606,250 Isle of Capri Casinos, Inc. bank term loan FRN 5.512s, 2014 1,357,328 839,281 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5.512s, 2014 409,260 253,059 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5.512s, 2014 542,931 335,712 Lear Corp bank term loan FRN 5.02s, 2013 4,003,788 1,861,762 Navistar Financial Corp. bank term loan FRN 4.913s, 2012 2,241,333 1,210,320 Navistar International Corp. bank term loan FRN 4.686s, 2012 6,163,667 3,328,380 Six Flags Theme Parks bank term loan FRN 4.344s, 2015 5,619,746 3,449,119 Tribune Co. bank term loan FRN Ser. B, 6s, 2014 8,650,500 2,429,346 Tropicana Entertainment bank term loan FRN Ser. B, 5 1/4s, 2011 2,650,000 718,150 United Components, Inc. bank term loan FRN Ser. D, 4.39s, 2012 527,778 380,000 Visteon Corp. bank term loan FRN Ser. B, 7 3/4s, 2013 1,860,000 591,480 Consumer staples (0.5%) Dole Food Co., Inc. bank term loan FRN Ser. B, 3.671s, 2013 266,156 187,070 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.174s, 2013 991,620 696,967 Dole Food Co., Inc. bank term loan FRN Ser. C, 4.689s, 2013 150,166 105,545 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.423s, 2014 997,437 672,439 Rental Service Corp. bank term loan FRN 7.699s, 2013 4,300,710 2,406,604 Rite-Aid Corp. bank term loan FRN Ser. B, 5.014s, 2014 333,325 224,161 Ticketmaster bank term loan FRN Ser. B, 6.64s, 2014 1,160,000 916,400 Energy (%) Enterprise GP Holdings, LP bank term loan FRN 5.639s, 2014 375,000 303,750 Financials (0.1%) General Growth Properties, Inc. bank term loan FRN Ser. A, 2.92s, 2010 (R) 350,000 74,200 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.238s, 2014 1,263,650 576,767 Health care (1.8%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 7.012s, 2015 1,790,863 1,289,421 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 7.012s, 2015 (U) 451,099 324,791 Biomet, Inc. bank term loan FRN Ser. B, 6.762s, 2015 1,975,025 1,602,857 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.394s, 2014 3,853,939 2,822,409 Community Health Systems, Inc. bank term loan FRN Ser. DD, 0 1/2s, 2014 (U) 201,620 147,655 Fenwal Controls of Japan, LTD. bank term loan FRN 7.446s, 2014 500,000 200,000 Fenwal Controls of Japan, LTD. bank term loan FRN 4.444s, 2014 (Japan) 5,221,374 3,315,573 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 4.848s, 2014 (Japan) 881,570 559,797 Healthsouth Corp. bank term loan FRN Ser. B, 4.27s, 2013 3,774,183 2,958,540 Hologic, Inc. bank term loan FRN Ser. B, 4 7/8s, 2013 726,756 632,278 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.758s, 2014 6,504,696 3,740,200 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 5.762s, 2015 1,150,000 667,000 United Surgical Partners International, Inc. bank term loan FRN 4.457s, 2014 3,179,402 2,018,921 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 2.3s, 2013 (R)( 711,150 406,689 Realogy Corp. bank term loan FRN Ser. B, 5.706s, 2013 (R)( 2,641,413 1,510,558 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 3,090,678 1,002,264 Oil and gas (0.1%) Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 1,007,813 725,625 Targa Resources, Inc. bank term loan FRN 5.97s, 2012 778,647 555,435 Targa Resources, Inc. bank term loan FRN 3.637s, 2012 442,088 315,356 Retail (0.1%) Michaels Stores, Inc. bank term loan FRN Ser. B, 4.055s, 2013 1,732,127 848,742 Technology (0.4%) Compucom Systems, Inc. bank term loan FRN 6.68s, 2014 1,192,075 834,453 First Data Corp. bank term loan FRN Ser. B1, 4.345s, 2014 2,682,900 1,814,311 First Data Corp. bank term loan FRN Ser. B3, 5.982s, 2014 812,623 548,520 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.069s, 2014 (Singapore) 622,065 418,857 Flextronics International, Ltd. bank term loan FRN Ser. B, 6.155s, 2014 (Singapore) 2,164,785 1,457,621 Telephone (%) Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 81,872 66,777 Transportation (%) UAL Corp. bank term loan FRN Ser. B, 3.438s, 2014 198,872 91,879 Utilities and power (1.2%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 5.547s, 2014 11,012,151 7,444,214 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 5.283s, 2014 8,989,200 6,065,463 Total senior loans (cost $176,688,458) CONVERTIBLE BONDS AND NOTES (2.6%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $2,357,000 $824,950 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 2,100,000 782,250 Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 2,965,000 3,179,963 Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 1,825,000 1,255,783 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 2,000,000 1,060,000 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 3,430,000 265,825 Intel Corp. cv. sub. bonds 2.95s, 2035 2,395,000 1,802,238 L-3 Communications Corp. 144A cv. bonds 3s, 2035 5,115,000 4,724,981 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 2,315,000 1,750,719 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 2,785,000 1,061,781 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 7,297,000 3,557,288 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,720,000 2,059,950 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 5,190,000 2,945,325 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 425,000 332,031 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 2,635,000 1,976,250 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 3,812,000 1,882,175 Total convertible bonds and notes (cost $42,204,341) COMMON STOCKS (1.0%)(a) Shares Value AboveNet, Inc. (NON) 2,812 $102,638 Adelphia Recovery Trust (Ser. ACC-1) (NON) 8,448,187 337,927 Bohai Bay Litigation, LLC (Units) (F) (AFF) 3,899 181,347 Chesapeake Energy Corp. 39,686 681,805 Cinemark Holdings, Inc. 181,700 1,368,201 Dana Holding Corp. (NON) 134,227 127,516 Decrane Aircraft Holdings, Inc. (F)(NON) 29,311 29 DigitalGlobe, Inc. 144A (NON) (AFF) 645,566 645,566 El Paso Corp. 133,705 988,080 Elizabeth Arden, Inc. (NON) 71,165 1,003,427 Jarden Corp. (NON) 95,645 1,193,650 Pinnacle Entertainment , Inc. (NON) 117,825 671,603 Qwest Communications International, Inc. 345,050 1,104,160 Service Corporation International 267,640 1,557,665 Time Warner Cable, Inc. Class A 1,733 35,180 Titan Europe PLC (United Kingdom) 251,690 45,551 Titan International, Inc. 29,806 284,349 Veritis Holdings, Inc. (F)(NON) 151,060 151 Williams Cos., Inc. (The) 74,187 1,203,313 Total common stocks (cost $26,400,369) CONVERTIBLE PREFERRED STOCKS (0.6%)(a) Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 61,600 $2,048,200 Digital Realty Trust, Inc. $1.094 cv. pfd. 103,440 1,525,740 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 81,807 368,132 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 26,163 1,083,776 Interpublic Group of Companies, Inc. 144A Ser. B, 5.25% cum. cv. pfd 4,964 1,830,574 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 4,338 3,644 Total convertible preferred stocks (cost $19,855,169) COLLATERALIZED MORTGAGE OBLIGATIONS (0.2%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $3,816,434 $1,221,246 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 2,470,000 370,500 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 2,435,000 243,500 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 880,000 79,200 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 400,000 32,000 Total collateralized mortgage obligations (cost $7,553,086) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) bonds FRB 3s, 2013 $5,430,000 $1,514,970 Total foreign government bonds and notes (cost $2,772,942) PREFERRED STOCKS (0.0%)(a) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 $147,000 Total preferred stocks (cost $244,766) WARRANTS (0.0%)(a)(NON) Expiration Strike date Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 1,086 $10,860 Dayton Superior Corp. 144A (F) 6/15/09 0.01 8,614 3,360 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 New ASAT Finance, Ltd. (Cayman Islands) (F) 2/01/11 0.01 794,300 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 4,599 55,202 Vertis Holdings, Inc. (F) 10/18/15 $0.01 10,647 1 ZSC Specialty Chemicals PLC 144A (United Kingdom) 6/30/11 GBP 0.01 300,000 3,000 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 6/30/11 GBP 0.01 300,000 3,000 Total warrants (cost $730,927) SHORT-TERM INVESTMENTS (4.0%)(a) Shares Value Federated Prime Obligations Fund 44,751,595 $44,751,595 Total short-term investments (cost $44,751,595) TOTAL INVESTMENTS Total investments (cost $1,707,688,670) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $2,602,580 $2,801,632 12/17/08 $(199,052) Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $11,865,317 $13,469,797 12/17/08 $1,604,480 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $22,000 $136 11/18/18 4.10% 3 month USD-LIBOR-BBA $(1,726) 1,856,000 (6,763) 11/18/13 3 month USD-LIBOR-BBA 3.45% 52,935 1,279,000 (352) 11/18/10 3 month USD-LIBOR-BBA 2.35% 5,914 Total $ CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating *** (paid)** amount date per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 $ $1,225,000 12/20/08 550 bp $(11,203) Nalco Co., 7.75%, 11/15/11 B1 1,160,000 9/20/12 350 bp (104,730) Visteon Corp., 7%, 3/10/14 (494,063) 1,860,000 9/20/13 (500 bp) 942,523 Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 1,240,000 12/20/08 725 bp (5,645) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 1,225,000 12/20/08 800 bp (3,166) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 1,225,000 12/20/08 825 bp (2,362) Lear Corp., T/L Bank Loan 1,025,000 (F) 6/20/13 (225 bp) 220,237 B2 Lear Corp., T/L Bank Loan B2 1,025,000 (F) 6/20/13 700 bp (157,110) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 895,000 6/20/13 585 bp (314,194) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 715,000 3/20/09 275 bp (30,354) Wind Acquisition Finance SA, 9 3/4%, 12/1/15 EUR 423,000 3/20/13 (495 bp) 13,746 Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 B3 $1,505,000 6/20/09 165 bp (193,064) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 Caa3 2,215,000 3/20/09 600 bp (184,273) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 B1 1,115,000 12/20/12 363 bp (103,630) Sungard Data Systems, Inc., 9 1/8%, 8/15/13 B3 2,712,000 12/20/13 585 bp (254,786) Goldman Sachs International Wind Acquisition Finance SA, 9 3/4%, 12/1/15 EUR 960,000 12/20/10 (340 bp) 37,347 JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 $730,000 (F) 6/20/12 230 bp (601,131) Jefferson Smurfit Corp., 7.5%, 6/1/13 B3 1,145,000 3/20/13 685 bp (679,718) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 715,000 6/20/13 595 bp (249,342) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 B3 325,000 6/20/09 190 bp (43,313) Nalco Co., 7.75%, 11/15/11 B1 1,190,000 9/20/12 330 bp (93,600) Nalco Co., 7.75%, 11/15/11 B1 1,445,000 3/20/13 460 bp (70,797) UBS, AG Meritage Homes Corp., 7%, 5/1/14 3,730,000 9/20/13 (760 bp) 428,047 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at November 30, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. Key to holding's currency abbreviations EUR Euro GBP British Pound NOTES (a) Percentages indicated are based on net assets of $1,114,806,034 . (b) The aggregate identified cost on a tax basis is $1,709,025,545, resulting in gross unrealized appreciation and depreciation of $764,281 and $628,507,937, respectively, or net unrealized depreciation of $627,743,656. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Bohai Bay Litigation, LLC (Units) $ - $ - $ - $ 181,347 DigitalGlobe, Inc. - - - 645,566 Totals $ - $ - $ - $ 826,913 Market values are shown for those securities affiliated at period end. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On November 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (U) These securities, in part or in entirety, represent unfunded loan commitments. As of November 30, 2008, the fund had unfunded loan commitments of $382,060, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Bausch & Lomb, Inc. $180,440 Community Health Systems, Inc. 201,620 Totals $382,060 At November 30, 2008, liquid assets totaling $23,212,429 have been designated as collateral for open swap contracts and forward contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $111,860 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $13,750,839 and $84,786,376, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $55,084,042 $ Level 2 1,025,767,008 2,033 Level 3 430,839 Total $1,081,281,889 $2,033 * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of November 30, 2008: Investment in Securities Other Financial Instruments* Balance as of August 31, 2008 $358,212 $ Accrued discounts/premiums 13,875 Realized Gain / Loss (9,538,149) Change in net unrealized appreciation (depreciation) 9,631,579 Net Purchases / Sales (34,678) Net Transfers in and/or out of Level 3 Balance as of November 30, 2008 $430,839 $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009
